     Case 2:19-cr-00642-VAP Document 19 Filed 11/08/19 Page 1 of 2 Page ID #:142



 1   BROWNE GEORGE ROSS LLP
     Thomas P. O’Brien (State Bar No. 166369)
 2    tobrien@bgrfirm.com
     801 S. Figueroa Street, Suite 2000
 3   Los Angeles, California 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
 5   Attorneys for Defendant Imaad Shah Zuberi
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00642-VAP
11
                    Plaintiff,
12                                                STIPULATION TO MODIFY BOND
           vs.
13
     IMAAD SHAH ZUBERI,
14
                    Defendant.
15

16
           Plaintiff United States of America and Defendant Imaad Shah Zuberi
17
     (“Defendant”) hereby stipulate as follows:
18
           1. On October 30, 2019, Defendant appeared for his initial appearance before the
19
                 United States Magistrate Judge Charles F. Eick;
20
           2. The Court ordered that Defendant be released on the following bond
21
                 conditions:
22
                    a. A $3,000,0000 appearance bond was to be posted by Defendant on
23
                       October 30, 2019;
24
                    b. A $3,000,000 Affidavit of Surety Without Justification signed by the law
25
                       firm of Hochman Salkin Toscher Perez P.C. and secured with funds
26
                       deposited into Union Bank account XXXXX13016 was to be posted
27
                       within 10 days of the October 30, 2019 hearing. See Dkt. #12; and,
28
     Case 2:19-cr-00642-VAP Document 19 Filed 11/08/19 Page 2 of 2 Page ID #:143



 1                c. Defendant was precluded from making any claim on funds from the
 2                   aforementioned bank account.
 3         2. The parties now wish to modify the bond condition as to permit a cash deposit
 4   to the Clerk of the Court in lieu of the posting of the Affidavit of Surety by the law firm.
 5         3. Therefore, Plaintiff United States of America and Defendant Imaad Shah
 6   Zuberi jointly request, propose, and stipulate that the Court modify the bond for
 7   Defendant by ordering the deposit of $3,000,000 in United States currency with the
 8   United States District Court, Clerk of Court within three court days of the signed order in
 9   lieu of the previously ordered appearance bond of $3,000,000 with an affidavit of surety
10   without justification from the law firm of Hochman Salkin Toscher Perez P.C.
11   DATED: November 8, 2019            BROWNE GEORGE ROSS LLP
12

13
                                                         ark
                                        By:
14                                          Tholrr.s P. O'Brien
15
                                              Attorneys for Defendant Imaad Shah Zuberi

16
     DATED: November 8, 2019            NICOLA T. HANNA
17                                      United States Attorney
18                                      Brandon D. Fox
                                        Assistant United States Attorney
19                                      Chief, Criminal Division
20

21                                      By:
22                                            Danie O'Brien
                                              Elisa Fernanc1027--
23
                                              Assistant United States Attorneys
24                                            Attorneys for Plaintiff United States of America
25

26

27

28

                                                 2
